Citation Nr: 1716967	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-25 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left big toe disability. 

2.  Entitlement to service connection for a left foot disability, claimed as the top of the left foot. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1956 to June 1959.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The November 2010 rating decision also denied service connection for bilateral hearing loss, however, that claim was subsequently granted in a June 2012 rating decision.  The November 2010 rating decision was appealed in a May 2011 notice of disagreement (NOD).  A June 2012 Statement of the Case was issued in response to the NOD.  The Veteran perfected an appeal to the Board in a September 2012 VA Form 9.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left big toe disability, a left foot disability, and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service is consistent with exposure to acoustic trauma.  

2.  The Veteran first experienced tinnitus while in service. 
3.  The Veteran's current tinnitus is related to his active military service


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1141, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the application for entitlement to service connection for tinnitus.  Thus, any errors in complying with the notice or assistance requirements with respect to those matters are moot.

The Veteran has asserted that his tinnitus was caused by in-service noise exposure.  Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders shown as such in service, so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015).

Tinnitus is considered an "organic disease of the nervous system," and is among the chronic diseases listed under 38 C.F.R. § 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).  Therefore, a presumption of service connection for chronic diseases which manifest to a compensable degree within a year of discharge from active service applies to a claim for service connection for tinnitus.  38 C.F.R. § 3.307 (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain at 263 (2015).

Here the evidence indicates the Veteran has a current disability.  He was diagnosed with tinnitus by a Dr. J.G.S. in May 2009.  Additionally, he reports that he experiences persistent ringing in the ears.  The Veteran is competent to testify to his own experiences.  Further, Dr. J.G.S. is a competent medical source and competent to diagnose tinnitus as an ENT specialist.  The Veteran did have a VA audiological examination in October 2010.  The VA examiner noted the Veteran did not mention tinnitus during his case history.  Although, this could be viewed as inconsistent with the Veteran's reports of ringing in his ears, the Board notes the examiner also did not ask the Veteran about his tinnitus based off the statement.  The Veteran's reports and the diagnosis by an ENT specialist are more probative to establishing whether the Veteran has a current disability diagnosed as tinnitus.  Therefore, the weight of the evidence establishes the first Hickson element. 

The Veteran has also provided statements that his tinnitus began while in service.  He stated in his May 2009 statement in support of claim, that he served in a tank battalion and would experience headaches and ringing in his ears from the noise levels associated with firing.  This Veteran related this noise exposure to Dr. J.G.S. and to the VA examiner, with the exception of the ringing in the ears.  Unfortunately, the Veteran's service records are not available for review.  However, the Veteran's accounts are considered credible by the Board.  His reports of serving in the 4th Med. Tank Battalion have been consistent throughout his claims history.  Further, a buddy statement from B.M.G. recounts discussing with the Veteran the loud noises experienced from firing large guns.  Therefore, the weight of the evidence establishes the second Hickson element. 

Thus the question of a nexus between the in-service noise exposure becomes the determinative issue of whether the Veteran is entitled to service connection for his tinnitus.  In this case, the Veteran reported in his May 2009 statement in support of claim that he had ringing in his ears while in service, the same ringing that is now diagnosed as tinnitus.  Further, the Veteran made similar statement to Dr. J.G.S.  The Board views these statements as diagnoses of tinnitus while in service.  Even though the Veteran is considered a layperson, the Court has held a layperson is competent to observe tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As there is no evidence that the Veteran's statement about the onset of tinnitus is untrue, the evidence is at least in equipoise as to the incurrence of tinnitus in service.    

When a chronic disease, such as tinnitus, manifests to in service, and subsequently manifests to a compensable level, a positive nexus is presumed to have existed and service connection can be established.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015).  Recurrent tinnitus is compensable at the 10 percent disability rate.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).  The Veteran's description of his tinnitus as constant is consistent with a disability rating for recurrent tinnitus.  Therefore, a positive nexus can be presumed with regard to the claim for tinnitus. 

Moreover, Dr. J.G.S. also opined that his tinnitus was consistent with his military noise exposure.  Given the positive nexus opinion by an ENT specialist and the Veteran's in-service layperson diagnosis of tinnitus, the Board finds the weight of the evidence supports finding the third Hickson element has been established. 

Resolving all reasonable doubt in favor of the Veteran, his tinnitus cannot be satisfactorily disassociated from service.  Thus, all elements required to establish service connection for tinnitus have been satisfied, and service connection is warranted.  38 C.F.R. § 3.102 (2016).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for tinnitus is granted


REMAND

The record indicates there may be outstanding records relevant to the Veteran's remaining claims.  VA has a duty to assist the Veteran in obtaining all relevant records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  This duty has not been met with regard to the outstanding records.

The Veteran has stated that his active service period was from June 1956 to June 1959.  As mentioned above the Veteran's service records are not available.  However, in subsequent congressional correspondence received in April 2010, the Veteran indicated that he served in a reserve capacity from 1959 to 1964.  The record does not indicate there has been an attempt to confirm this service period.  It is possible that there may be relevant records associated with that service period that were not destroyed.  Those records may contain physical examinations or personnel records that can be used to confirm the Veteran's statements regarding injuries and events that took place during his service.  Therefore, the claim should be remanded to attempt to obtain any such records. 

Additionally, the Veteran has reported on multiple occasions that he received treatment for a foot injury at the Ft. Bragg hospital while in service, that included an inpatient stay.  Records from inpatient stays are stored separately from service treatment records.  While there have been appropriate attempts to obtain alternative documentation through sick call records and other sources, the record does not indicate there has been an attempt to obtain records from the Ft. Bragg hospital regarding the Veteran's inpatient stay for his foot injury in early 1959.  

The Board also notes that the Veteran's former spouse wrote a statement indicating the Veteran had treatment for his foot from a Dr. B in 1964 who attributed his injuries to the Veteran's service in the Army.  The records have not been sought by VA.  Upon remand, the appropriate authorization should be requested and appropriate attempts to obtain records from Dr. B. should be made. 

Finally, the Veteran has not been provided an examination for his claims for service connection for a left big toe injury, a left foot injury, and COPD.  VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  

Here, the Veterans VA treatment records from Birmingham and Jasper Alabama VA facilities provide competent evidence that the Veteran has a current diagnosis of COPD and residuals from a left foot injury.  Thus, the first McClendon element has been demonstrated.

The Veteran has reported exposure to gases that hurt his lungs in service and an injury to his left foot.  These statements have not been corroborated, but VA may not reject such statements as not credible simply because the Veteran's service treatment record are unavailable.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the statements regarding exposure to some gases during training are consistent with the nature of the Veteran's military service.  Additionally, his former spouse has provided a statement regarding the existence of residuals of a foot injury as early as 1964.  Therefore, the second McLendon element has been demonstrated.  

The Veteran's COPD does not have a known cause.  The Veteran has stated that he believes it might be related to his exposure to gases in service and noted that he had breathing problems during his training.  While a conclusory statement alone is not sufficient to satisfy the third McLendon element, the threshold is low for determining if a medical nexus opinion is necessary.  McLendon, at 83.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  Here the Veteran's statements regarding his COPD are not conclusory as they provide an observed relationship between the time he was exposed to gases and the time he first experienced breathing problems.  Therefore, the record is sufficient to demonstrate the low threshold to meet the third McLendon element with regard to the Veteran's COPD. 

The Veteran himself has related his foot problem to an injury in-service, and as noted above, his former spouse related a similar story regarding treatment in 1964 and of having heard a doctor's statement that the etiology of his foot problems was a military related injury.  Further, the Veteran's VA records indicate that his residual in his left foot are related to a past injury.  Therefore, the third McLendon element has been demonstrated with regard to the Veteran's foot and toe disabilities. 

Finally, the Board notes there is insufficient competent evidence on which to base a decision of service connection with regard to the left foot, left big toe, and COPD claims.  There are no competent opinions in the record with regard to the relationship of the Veteran's service and his current disabilities of the left foot, left big toe, and COPD.  Therefore a remand is necessary to obtain medical examinations for the Veteran's left foot, left big toe, and COPD disabilities. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to obtain appropriate information regarding his military service in a reserve capacity.  Thereafter, attempt to verify the Veteran's service in a reserve capacity and make appropriate attempts to obtain the Veteran's STRs and military personnel records associated with such service.  

2.  Obtain any outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's left foot, left big toe, and COPD disabilities.  All records received should be associated with the claims file.

All efforts to obtain the additional evidence must be documented in the electronic claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Obtain any outstanding inpatient treatment record from the hospital at Ft. Bragg relating to the Veteran's treatment or hospitalization for a left foot injury in 1959. 

All efforts to obtain the additional evidence must be documented in the electronic claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

4.  Request that the provide names, addresses and approximate dates of treatment of all private medical care providers who have treated him for left foot, left big toe, and COPD disabilities.  

The Veteran should be provided the appropriate releases for VA to obtain any identified sources of treatment.  The Veteran should also be provided a release form for the previously identified Dr. B. 

Thereafter, the AOJ should attempt to obtain outstanding records from any identified sources for which the Veteran has provided appropriate signed releases.  Any records obtained should be associated with the claims file. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

5.  When the above actions have been accomplished, forward the Veteran's claims file to an appropriate examiner for an examination to address the current nature and etiology of his left foot and left big toe disabilities.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Whether it is it at least as likely as not (50 percent or greater likelihood) the Veteran's left foot disability is related to his active duty service.

b.  Whether it is it at least as likely as not (50 percent or greater likelihood) the Veteran's left big toe disability is related to his active duty service.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

In rendering the requested opinions, the examiner must consider the Veteran's statements regarding an in-service injury to his left foot and whether the current manifestations of a left foot and left big toe disability are consistent with such an event.   

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  When the above actions have been accomplished, forward the Veteran's claims file to an appropriate examiner for an examination to address the current nature and etiology of his COPD.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is it at least as likely as not (50 percent or greater likelihood) the Veteran's COPD is related to his active duty service.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

In rendering the requested opinions, the examiner must consider the Veteran's statements regarding an in-service exposure to harmful gases during training and whether the current manifestations of his COPD are consistent with such an event.   

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


